t c memo united_states tax_court robert c and diana j watts petitioners v commissioner of internal revenue respondent docket no filed date cheryl frank and gerald w kelly jr for petitioners elizabeth a owen for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and an addition_to_tax anda penalty as follows addition_to_tax and penalty year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number - - after concessions the issues for decision are whether petitioners are liable for additions to tax for failure_to_file timely returns under sec_6651 for and we hold that they are whether petitioners are liable for an accuracy-related_penalty for negligence under sec_6662 for and we hold that they are references to petitioner are to robert c watts section references are to the internal_revenue_code in effect for the years at issue findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in san antonio texas when they filed their petition petitioner was an architect and mrs watts was a teacher during the years in issue petitioner worked very long hours during those years petitioner’s main client was the church of the latter day saints he frequently traveled in texas during the years in issue to oversee the building and renovation of churches petitioners’ daughter kaye became seriously ill around date petitioner frequently took her to see doctors in and she was briefly hospitalized three times in and petitioner’s mother had a long illness in and petitioner frequently took her to doctor’s appointments and picked up her medications he also met with contractors who repaired her house and he sold her car she was hospitalized several times in and petitioner stayed overnight with her in the hospital once petitioner’s mother died on date petitioner was the executor of his mother’s estate petitioner’s sister lorna gail gail moved to san antonio in to help him care for their mother however gail was seriously injured in a car accident on date and could not help petitioner care for their mother b petitioners’ and income_tax returns petitioner kept detailed records of his business receipts and deductions for and his business activities and how he spent his time away from the business in and he had records that showed he had gross_receipts from his business of dollar_figure in however he did not rely on these records when he prepared his return petitioners received a form 1099-c which showed that they had cancellation_of_indebtedness_income of dollar_figure for they did not report this amount in income on their return petitioners reported income from petitioner’s architectural services on a schedule c that they attached to their return on it petitioners reported gross_receipts of dollar_figure anda - bad_debt of dollar_figure petitioners had not included the dollar_figure amount in income in any prior year petitioners’ return was due_date they applied for and got an extension to file their return on date petitioners filed their return months late on date they filed their return months late on date respondent determined that petitioners had income of dollar_figure for and dollar_figure for using the bank_deposits method petitioners agreed to all of the adjustments relating to unreported income and overstated deductions made by respondent except for the addition_to_tax for late filing and the accuracy- related penalty for negligence opinion a whether petitioners had reasonable_cause for their failure_to_file timely returns for and sec_6651 imposes an addition_to_tax for failure_to_file a tax_return unless the taxpayer shows that the failure_to_file is due to reasonable_cause and not due to willful neglect see 469_us_241 84_tc_859 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301_6651-1 proced admin regs petitioners argue that they had reasonable_cause to file their and returns late because petitioner’s mother and petitioners’ daughter had prolonged illnesses in and petitioner’s sister was in a serious car accident in petitioner’s mother died in date and petitioner traveled extensively for his architectural business tllness or incapacity of a taxpayer or illness of a member of his or her immediate_family may be reasonable_cause for late filing see 16_tc_893 hayes v commissioner tcmemo_1967_80 however a taxpayer's selective inability to perform his or her tax obligations while performing their regular business does not excuse failure_to_file see kemmerer v commissioner tcmemo_1993_394 bear v commissioner tcmemo_1992_690 affd 19_f3d_26 9th cir bloch v commissioner tcmemo_1992_1 fambrough v commissioner tcmemo_1990_104 petitioners point out that the district_court in in re craddock bankr d colo revd 149_f3d_1249 10th cir held that the taxpayers had reasonable_cause for late filing however the u s court_of_appeals for the tenth circuit reversed the district court’s holding in craddock on that issue see in re craddock f 3d pincite- the u s court_of_appeals found that the taxpayer’s -- - reasons for his failure to timely file such as inability to assimilate records or information fast enough an overworked accounting staff and computer inefficiencies were not reasonable_cause for not filing see id in re craddock does not support petitioners’ position in this case petitioners also rely on tabbi v commissioner tcmemo_1995_463 we disagree that it is analogous unlike what occurred in the instant case the taxpayers in tabbi were in the hospital with their son continuously for months ending in his death around the time that their return was due in contrast neither petitioner’s mother nor petitioners’ daughter was hospitalized for a prolonged period in and despite the fact that petitioner frequently took his mother and daughter to see doctors he also performed an extensive amount of architectural services during the years in issue his mother died on date but petitioners’ return was not due until date the fact that he was actively engaged as an architect suggests that he would have been able to file timely returns for and and therefore that he lacked reasonable_cause for his failure to do so see merriam v commissioner tcmemo_1995_432 taxpayer is not excused from filing timely returns because he is overworked affd 107_f3d_877 9th cir fambrough v commissioner supra although the taxpayer cared for his sick wife and brother during the years in issue - his failure_to_file was not due to reasonable_cause because he continued to perform his daily business operations we conclude that petitioners' failure_to_file timely was due to willful neglect and not reasonable_cause and they are therefore liable for the addition_to_tax under sec_6651 b whether petitioners are liable for the accuracy-related_penalty for negligence for and taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence includes failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_6662 petitioners contend that they are not liable for the negligence_penalty because two of the adjustments made by respondent that is the cancellation of indebtedness and schedule c bad_debt issues were technical in nature petitioners contend that petitioner’s errors on their returns were due to reasonable_cause and not negligence because he was preoccupied with his mother’s and daughter’s health problems and his business travel petitioners also contend that respondent’s use of the bank_deposit_method to determine petitioner’s business gross_receipts was not an accurate way to determine income finally petitioners contend that the fact that petitioner did --- - not rely on his business records does not mean that he negligently prepared petitioners’ and returns we disagree petitioners’ claim that they were not negligent because the cancellation of indebtedness issue was technical is belied by the fact that they received a form 1099-c for reporting the cancellation_of_indebtedness_income yet they did not report the income or disclose on their return that they received the form 1099-c similarly petitioners cannot plead ignorance to the requirements for claiming bad_debts since they availed themselves of its benefits they did not consult an accountant petitioners’ claim that they were not negligent because respondent’s bank_deposits method is inaccurate misses the mark since petitioners agreed to all of respondent’s adjustments to gross_income petitioners point out that the taxpayers in tudyman v commissioner tcmemo_1996_215 902_f2d_380 5th cir revg tcmemo_1988_408 and 138_f3d_216 5th cir revg tcmemo_1995_601 were found not liable for negligence we disagree that these cases are analogous to the instant case in tudyman the taxpayer made a reasonable attempt to estimate her loss from an earthquake by relying on an appraiser’s estimates here petitioners did not rely on the advice of an accountant or other tax professional in heasley the u s court_of_appeals for the fifth circuit held that the unsophisticated taxpayers in that case were not required independently to investigate investment opportunities heasley v commissioner supra pincite the court’s holding does not support petitioners’ claim that they were not negligent because in the instant case respondent’s adjustments were to petitioners’ unreported income and overstated deductions finally streber does not support petitioners’ claim in that case the taxpayers relied on the advice of their attorney in treating joint_venture income as a gift from their father the u s court_of_appeals for the fifth circuit held that the taxpayers acted with reasonable care because of their youth and inexperience in business matters and the fact that they relied on their attorney see streber v commissioner supra pincite in contrast petitioners did not rely on an attorney and did not show that they were unsophisticated in business matters as stated above petitioners did not have reasonable_cause for their failure_to_file timely their and returns we -- - further conclude that petitioners are liable for the negligence_penalty for and to reflect the foregoing decision will be entered for respondent
